Citation Nr: 1523369	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as skin cancer.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 29, 1967, to August 15, 1971, and from August 16, 1971, to August 15, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and issued by the RO in Portland, Oregon, which, in pertinent part, denied the Veteran's claim for service connection for skin cancer.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a RO (Travel Board) hearing.  A hearing transcript has been associated with the record.

In February 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the March 2013 Board hearing, the Veteran alleged that his basil cell carcinoma developed due to sun exposure, herbicide exposure, or a combination of the two, while serving in the Republic of Vietnam.  In November 2014, the Veteran underwent a VA examination to determine the nature and etiology of his basil cell carcinoma.  The VA examiner opined that it was less likely than not that the Veteran's basal cell carcinoma was related to service.  She elaborated that the Veteran's STRs were silent regarding treatment for severe sunburns and there was no indication that the mole removed in-service was malignant.  However, the VA examiner did not address the Veteran's contention that his basil cell carcinoma was caused by exposure to herbicides.  Therefore, a remand is necessary to obtain an addendum opinion to determine whether the Veteran's basil cell carcinoma was caused by the Veteran's exposure to herbicides in-service or the combined effect of exposure to herbicides and the sun.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the November 2014 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's skin disorder, to include basil cell carcinoma.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's skin disorder, to include basil cell carcinoma was incurred in (is due to disease or injury in) service?

The examiner must specifically address the Veteran's contention that his skin disorder, to include basil cell carcinoma was caused by exposure to herbicides.  If the examiner finds that the Veteran's skin disorder, to include basil cell carcinoma was not caused by exposure to herbicides, he or she must address whether the combined effect of his exposure to the sun and herbicides caused his skin disorder, to include basil cell carcinoma.  The examiner must also consider the Veteran's competent and credible statements that he experienced manifestations of a skin disorder for years prior to obtaining medical treatment.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

